DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 2 is objected to because of the following informalities:  There appears to be a space missing in the first two words of claim 2. It seems as if “Thecleaning” is meant to be “The cleaning”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 9 recites “…a magnetic wheelset disposed in the groove…” however in line 5 there are “a plurality of grooves” claimed. In line 9 is “the groove” meant to be “one of the plurality of grooves” or “the plurality of grooves”?
	Claim 1 lines 14-16 recites “…the magnetic wheelset rolls on a surface of the glass panel and moves up and down in the groove while the two cleaning components are rotating.” Lines 8-10 requires that each of the cleaning components has a plurality of magnetic modules, each of which has a magnetic wheelset disposed in the groove. Thus, it is somewhat unclear if only one magnetic wheelset is rolling and moving in a groove? There is numeric disagreement in the number of magnetic wheelsets and grooves in lines 14-16.
	In claims 2-3 and 7-8 introduces limitations relating to “the magnetic wheelset” (claim 2), “the body”(claims 3 and 8), and “the cleaning module” (claim 7). Claim 1, from which claims 2-3 and 7-8 depend, requires two cleaning components that each comprise a body, a wheelset, and a cleaning module. It is unclear if “the magnetic wheelset”, “the body”, and “the cleaning module” referred to in claims 2-3 and 7-8 can be interpreted as only one of the components having the structure or that each of the cleaning components have the claimed structure. Did the Applicant intend to recite “each magnetic wheelset”, “each body”, and “each cleaning module” respective claims 2-3 and 7-8?
Claim 4 recites the limitation "the through-hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Are the limitations of line 3 and of line 4 reversed? 
Claims 3-5 each recite “the groove” but it is unclear as to what groove is being referred to. Is the groove in each of claims 3-5 one of the plurality of grooves in claim 1? Claim 3 recites that “the groove is formed by the through-hole and cover mounted in the through-hole”, is this groove different than “the plurality of grooves”? It is generally unclear as to which grooves are being referred to in these claims.
Claim 6 recites the limitation "the shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, CN 201179035 Y (see also English translation) in view of Baek et al., US 9,439,545 and in further view of Zhao et al., CN 108354505 A (see also English translation).
	Li discloses the claimed invention including a cleaning apparatus comprising two cleaning components (22, 23), each of which is located on opposite sides of a glass panel for cleaning (21, Figure 3), wherein each of the cleaning components comprises a body (22, 23) comprising a central portion and a peripheral portion surrounding the central portion (Figures 1-2 show the body and includes an unlabeled central portion and an unlabeled peripheral portion), the peripheral portion has a plurality of grooves on a bottom surface of the peripheral portion (unlabeled grooves are the regions housing the parts of the cleaning components), a cleaning module disposed on a bottom surface of the body (20), a plurality of magnetic modules, wherein one of the magnetic modules comprises a magnetic wheelset disposed on a groove and partially exposed on the bottom surface of the body (1; best shown in Figures 1-3 that shows the wheel 1 disposed on a groove in the housing at the periphery and partially exposed on the bottom surface), wherein each of the two cleaning components are attached to the opposite sides of the glass panel by the magnetic attraction between the magnetic wheelsets (see English translation, Figure 3), and one of the cleaning components is driven by a motor (9) to rotate and drive the other cleaning component on the opposite side of the glass panel to rotate together (see English translation), and wherein the magnetic wheelset rolls on a surface of the glass panel and move up and down in the groove while the two cleaning components are rotating (see English translation, move up and down vertically as the device travels). Regarding claim 7, the cleaning module is a brush (20, see Figures 3-4 and English translation). Regarding claim 8, the body further has a convex portion at a top of the central portion of the body (Figure 3) and a recess portion at the bottom of the central portion of the body (Figure 3). Li does not disclose that the second cleaning component has a magnetic wheelset disposed in the groove, but instead is a magnet (11). Also, Li does not disclose that the magnetic wheel (1) is a set of a plurality of wheels and a shaft.  
	Baek et al. teach a similar cleaning apparatus that includes two cleaning components (100, 200), each of which is located on opposite sides of a glass panel for cleaning (10, Figure 1), wherein each of the cleaning components comprises a body (110, 210) comprising a central portion and a peripheral portion surrounding the central portion (Figures 2-4 show the body and includes an unlabeled central portion and an unlabeled peripheral portion), the peripheral portion has a plurality of grooves on a bottom surface of the peripheral portion (unlabeled grooves are the regions housing the parts of the cleaning components), a cleaning module disposed on a bottom surface of the body (130, 230; see also Column 7 Lines 41-53), a plurality of magnetic modules, wherein each of the magnetic modules comprises a magnetic wheelset disposed on a groove and partially exposed on the bottom surface of the body (120, 220; best shown in Figures 3-4 that shows a wheel 120 or 220 disposed on a groove in the housing at the periphery and partially exposed on the bottom surface), wherein each of the two cleaning components are attached to the opposite sides of the glass panel by the magnetic attraction between the magnetic wheelsets (Column 6 Lines 14-35, Column 7 Lines 11-28). Most notably, Baek et al. teach that each of the two cleaning components uses magnetic wheelsets so that the first and second components can be moved along the glass surface in a rolling manner (Column 7 Lines 11-28). Like Li, Baek et al. does not disclose that the magnetic wheels (120, 220) are part of “a wheelset”, meaning a set of wheels or more than one wheel. MPEP 2144.04 recites with respect to the duplication of parts, “…that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
	Zhao et al. further teaches a glass cleaning panel comprising two cleaning components (2, 3), each component uses a wheelset to roll on a surface (222, 223). Regarding claim 2, the wheelset comprises a shaft (222) and a plurality of wheels (223), where the shaft passes through the plurality of wheels (Figure 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnet of the second cleaning component of Li with a magnetic wheelset, as taught by Baek et al., so that the second cleaning component can move along the glass surface in a rolling manner and additionally it would have been obvious for one of ordinary skill in the art to modify the magnetic wheelsets of Li and Baek et al. to include more than one magnetic wheel with a shaft passing through the plurality of wheels, as taught by Zhao, so that the magnetic wheelset is part of a set of wheels capable of rolling on a class surface and axially supported by a shaft. In addition, the two wheels being part of a wheelset as an obvious duplication of parts to provide sufficient magnetic attraction between the cleaning components as well as to provide an effective rolling surface area to allow the cleaning components to rotate.
4.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, CN 201179035 Y (see also English translation), Baek et al., US 9,439,545, and Zhao et al., CN 108354505 A (see also English translation) in view of Chen, US 10,165,911.
	Li, Baek et al., and Zhao et al. disclose all elements previously discussed above, however fail to disclose that the convex portion comprises a connecting hole penetrating the body to connect to a motor. In Li, motor (9) is mounted within the convex portion in a recess at the bottom of the central portion of the body (see Figures).
	Chen teaches a similar glass window cleaning apparatus having first and second cleaning components (20, 40) that are attracted magnetically (via 23 and 42), the bodies of each of the cleaning components has a convex portion at a top of the central portion of the body and a recess portion at the bottom of the central portion of the body (see Figures 1-2), the convex portion of each of the bodies comprises a connecting hole penetrating the body (unlabeled) to connect to a motor (motor 51, Figure 2) as the motor is mounted externally of the bodies (see Figures). With the motor component mounted externally, it allows for easy access to a rechargeable battery and can include indicator lights (Column 4 Lines 24-40).
	It would have been obvious for one of ordinary skill in the art to modify the placement of the motor on the body of Li, Baek et al., and Zhao et al. so that the housing has a connecting hole in the convex portion to connect to a motor, as taught by Chen, so that the motor can be mounted externally of the cleaning component.
5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, CN 201179035 Y (see also English translation), Baek et al., US 9,439,545, and Zhao et al., CN 108354505 A (see also English translation) in view of D’Andrea, US 2,507,559.
	Li, Baek et al., and Zhao et al. disclose all elements previously discussed above, however fail to disclose that the cleaning apparatus further comprises a safety rope. 
	D’Andrea teaches a window glass cleaning apparatus having first and second cleaning components (11, 12) that are magnetically attracted (via 13 and 17), the cleaning apparatus has a safety rope with two ends (21, see Figures), wherein one end of the safety rope is connected to the body of one of the cleaning components (connected to component 11, see Figures 1-2 and 4-5) and the other end is connected to a fixed object in the external environment (an object in the room, Column 4 Lines 70-73) to prevent the cleaning component from accidentally dropping and possibly injuring someone (Column 4 Lines 62-73).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning apparatus of Li, Baek et al., and Zhao et al. to further include a safety rope having two ends, with one of the ends connected to a fixed object, as taught by D’Andrea, so that during use the cleaning component is secured in case the component accidentally drops.
Allowable Subject Matter
6.	Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg